NO. 07-03-0534-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                  JANUARY 16, 2004

                         ______________________________


                       MATTHEW TYLER BERRY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

              NO. 103,625; HONORABLE PAMELA C. SIRMON, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Matthew Tyler Berry filed a Motion to Dismiss Appeal on January 13,

2004, averring that he no longer wishes to prosecute his appeal. The Motion to Dismiss

is signed by both appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                Chief Justice




Do not publish.




                                            2